Citation Nr: 0534821	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-16 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected tinnitus.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The Board notes that the veteran submitted his initial claim 
for compensation for tinnitus in February 2003.  The United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), that reversed a decision of the Board which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  

Once a final decision is reached on appeal in the Smith case, 
the adjudication of any tinnitus cases that have been stayed 
will be resumed.   

The other matter of an increased rating for the service-
connected hearing loss is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


REMAND

The veteran contends that his bilateral hearing loss is of 
such severity that a compensable evaluation is warranted.  

In addition, he argues that he has submitted evidence to show 
that his hearing loss has increased in severity since his 
most recent VA examination.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2005.  At that time, he 
submitted the results of a private examination conducted in 
August 2005, which he argued showed that his hearing loss was 
more severe than shown by the September 2003 VA examination.  

The Board finds that the August 2005 private audiological 
evaluation might indicate that the veteran's hearing loss has 
increased in severity.  However, it is unable to fully 
interpret the results of this examination.  

Furthermore, the Board notes that all audiological 
examinations used to evaluate hearing impairment for VA 
purposes must conform to certain standards.  See 38 C.F.R. 
§ 4.85.  

It is not clear from the examination report if these 
standards have been met.  The Board concludes that the 
veteran should be scheduled for an additional VA audiological 
examination prior to reaching a decision in this appeal.  

Therefore, in order to assist the veteran in the development 
of his claim, the Board finds that the claim for increase 
must be REMANDED to the RO for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In addition, the RO should 
notify the veteran of the evidence 
required to substantiate his claim for an 
increased evaluation, what portion of the 
evidence should be obtained by VA, and 
what portion of the evidence should be 
submitted by the veteran.  In addition, 
the veteran should be notified to submit 
any relevant evidence in his possession 
that pertains to his claim.  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  All indicated tests and studies 
should be conducted.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examination report 
should include the puretone thresholds in 
decibels for each ear, the average 
puretone threshold for each ear, and the 
percentage of speech discrimination in 
each ear.  After completion of the 
examination and review of the record, the 
examiner should attempt to differentiate 
any discrepancy between the current 
findings and the findings of the August 
2005 private examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a Notice of Disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until otherwise notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


